DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 36-40) in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that applicant do not agree to the Examiner’s assertion that Reynolds (WO 2015/095932) destroys the unify of invention.  This is not found persuasive because as already addressed in Paragraph 3 of the restriction requirement, the technical feature of a stannous-associated PP stabilized ACP or ACFP complex having a stannous ion content of 1-4 moles of stannous per moles of PP is not a special technical feature as it does not make a contribution over the prior art in view of Reynolds (WO’932) for the reason already explained in Paragraph 3 of the restriction requirement (besides, applicant did not explain why they do not agree with the Examiner’s assertion).
The requirement is still deemed proper and is therefore made FINAL, and claims 41-55 are withdrawn from further consideration as being drawn to nonelected inventions.
Claim Objections
Claim 37 is objected to because of the following informalities:  on line 1, applicant need to change “A” to --- The ---.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  on line 1, applicant need to change “A” to --- The ---.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  on line 1, applicant need to change “a complex” to --- the complex ---.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation “a dentifrice”, and the claim also recites “toothpastes”, “toothpowders” and “liquid dentifrices” (following the term “including”) which are the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4, applicant recite “other foodstuffs”.  It is unclear to the Examiner as to what applicant means by such phrase, and the presence of such phrase is rendering scope of the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al (JP 2005-145952, its JPO English abstract and its machine-assisted English translation).
Yamanaka teaches (see JPO English abstract) a caries-preventing composition, which efficiently inhibits demineralization, accelerates re-calcification and is excellent in preservation stability for a long period.  The caries-preventing composition is used by applying it on the teeth, and the composition contains (a) 1-30 wt.% casein phosphopeptide-amorphous calcium phosphate complex (“CPP-ACP”- instant PP-ACP) and/or casein phosphopeptide-amorphous calcium fluoride phosphate complex (“CPP-ACFP”- instant PP-ACFP), (b) 0.01-10 wt.% sodium carboxymethylcellulose having 0.7-1.0 etherification degree, (c) 0.5-40 wt.% thickening agent, (e) 0.01-5.0 wt.% of at least 1 kind of fluorine compound selected from sodium fluoride, tin fluoride and monofluoro sodium phosphate, which may be blended as necessary, and (d) the balance of water. 
Specifically, in its Example 17 (as shown in Table 2 on pg.8 of the Japanese document), Yamanaka’s caries-preventing composition contains (a) 5.00 wt.% of CPP-ACP (instant stannous-associated phosphopeptide(PP) stabilized amorphous calcium phosphate (ACP)), (b) 2.00 wt.% of sodium carboxymethylcellulose, (c) 0.50 wt.% of guar gum (a thickening agent – instant excipient), (e) 0.05 wt.% of tin fluoride (the Japanese word “
    PNG
    media_image1.png
    21
    65
    media_image1.png
    Greyscale
” as shown in Table 2 (under Example 17 and the component (e)) is translated as tin fluoride according to Google Translate) and (d) the balance of water (55.75 wt.%).  Since Yamanaka’s CPP-ACP is present in the amount of 5.00 wt.% and the tin fluoride is present in the amount of 0.05 wt.% (500 ppm), this gives a stannous ion (tin ion) content of 1.6 moles of stannous per mole of PP (Yamanaka’s Example 17 is the same as present Example 1 (see [0164] in the US-PGPUB of present specification), and applicant state in [0164] that Sn:CPP has molar ratio of 1.6:1).  Thus, Yamanaka meets instant claims 36-39.
With respect to instant claim 40, Yamanaka teaches ([0007] of the machine English translation) that its composition is in the form of a paste-like or cream-like oral care composition ( thus teaching instant dental paste or gingival massage creams).  Thus, Yamanaka meets instant claim 40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 21, 2022